Citation Nr: 9917969	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim seeking entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.

The case was previously before the Board in December 1996 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the RO has continued the denial of the 
veteran's claims and the veteran has continued his appeal.  
The case is now returned to the Board.

The Board notes that the issues on appeal have previously 
been characterized as one issue, specifically, entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The Board notes that although characterized as 
one issue, the veteran's contentions make clear that he is 
seeking service connection under two separate theories, 
arguing on the one hand that he has PTSD due to service, and 
on the other hand, that if he does not have PTSD, he has an 
acquired psychiatric disorder that arose within service.  The 
RO has considered these contentions raised by the veteran, so 
there is no prejudice to the veteran in characterizing two 
appellate issues.  Therefore, the Board will characterize two 
issues on appeal as identified on the title page hereinabove, 
in order to clarify the analysis of the issues for the 
veteran, as will be explained further hereinbelow.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not engage in combat during his service.

3.  The veteran's claimed inservice stressors are not 
corroborated by credible evidence, with one exception, 
specifically it was corroborated that the veteran served as a 
B-52 recovery team member at Kadena Air Force Base, Okinawa, 
performing maintenance on B-52s that carried out bomber 
missions over Vietnam.

4.  Although the veteran has been diagnosed with PTSD, that 
diagnosis was based upon his unverified stressors, not his 
one verified stressor.

5.  The veteran does not have PTSD as a consequence of 
military service.

6.  The veteran was diagnosed with a character and behavior 
disorder, an immature personality, during his active service, 
but this is not a disability for purposes of an award of 
compensation.

7.  More recent medical evidence demonstrates that the 
veteran has received multiple diagnosis of acquired 
psychiatric disorders other than PTSD, to include that of a 
depressive disorder and a bipolar disorder, and he also has 
been consistently diagnosed with a personality disorder, but 
there is no competent evidence of record that any of the 
veteran's currently diagnosed neuropsychiatric disorders are 
causally related to his active military service, or were a 
consequence thereof.

8.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for an acquired psychiatric 
disorder other than PTSD is plausible under the law.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1998).

2.  A personality disorder is not a disability for which 
service connection may be granted.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).

3.  The veteran has not submitted a well-grounded claim for 
service connection of an acquired psychiatric disorder other 
than PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Review of the veteran's DD Form 214 indicates that he 
received a National Defense Service Medal.  It is also 
indicated that the veteran had four months of overseas 
service.  His rank was that of an Airman First Class (E-3).  
His military occupational specialty was as an aircraft 
mechanic.  His last duty assignment was with the 99th 
Organizational Maintenance Squadron at Westover Air Force 
Base in Massachusetts.

Also of record is a DD Form 215, that indicates the veteran 
received an Air Force Outstanding Unit Award with valor; and 
a Republic of Vietnam Gallantry Cross with Palm.  Also of 
record is the veteran's AF Form 7 (Airman Military Record) 
which indicates the veteran's assignment to the 99th 
Organizational Maintenance Squadron at Westover Air Force 
Base, following the completion of his basic training, but 
does not indicate any other assignments.

A review of service medical records indicates a normal 
enlistment examination in May 1969.  A February 1970 clinical 
record from Westover Air Force Base, indicates the veteran 
was evaluated for complaints of a lack of energy.  Beginning 
in March 1970 and continuing through June 1970, there are 
clinical records indicating that the veteran was treated for 
a variety of complaints while at Kadena Air Force Base, 
Okinawa.  (In combination with the veteran's DD Form 214, the 
Board finds this indicates that the veteran was stationed at 
Kadena Air Force Base for a four month period approximately 
from March through June 1970.)  A July 1970 record indicates 
the veteran had returned to Westover from Kadena, and the 
remainder of the veteran's service medical records all show 
treatment at Westover Air Force Base in Massachusetts.

Further review of service clinical records indicates that in 
May 1970, the veteran sought treatment from the psychiatric 
clinic at Kadena Air Force Base, complaining of difficulty 
sleeping, eating, and adjusting to the night day changeover.  
Subsequently in May 1970, the veteran fractured the third 
metacarpal joint on his right hand when he dropped a toolbox 
on it.  A profile record indicates that the veteran was 
placed on a physical profile for light duty by his unit 
because of his right hand injury.  His light duty physical 
profile extended for the rest of May and all of June 1970.  
Upon the veteran's return to Westover, in July 1970, he was 
referred to the Mental Health Clinic due to complaints of 
nervousness.  No complaints of problems relating to his 
service at Kedena were mentioned.

Further review of service clinical records reveals that in 
January 1971, the veteran was treated for complaints of loss 
of hair and also complaints of inability to perform night 
duty.  Also in January 1971, the veteran underwent a flight 
physical examination, and expressed concern about depression, 
trouble sleeping and excessive worry.  It was stated that he 
was receiving medication from the Mental Health Clinic.  He 
was found to not be qualified for flight.  There are several 
clinical records with complaints of upset stomach.  The 
veteran underwent a psychiatric evaluation in March 1971, 
which made a diagnosis of immature personality as evidenced 
by his inability to work at night and recommended separation 
from service as he was no longer qualified for worldwide 
assignment.  On separation examination in May 1971, the 
veteran again complained of trouble sleeping, depression, and 
being nervous.  The examination findings referred to Mental 
Health consult of March 1971.

The veteran's current claim seeking service connection was 
received in April 1993.  The veteran also submitted a copy of 
temporary duty (TDY) orders, dated in March 1970, indicating 
that the 99th Combat Support Group, which included his unit, 
the 99th Organizational Maintenance Squadron, had been tasked 
to participate in "Project Arc Light."  The veteran also 
submitted copies of documents indicating that the veteran had 
been separated from service as a result of a character and 
behavior disorder diagnosed as an immature personality, 
evidenced by an inability to work at night.

In a statement submitted in June 1993, the veteran reported 
that he served with the 99th Combat Support Group at Kadena 
Air Force Base, from March 13, 1970 until July 11, 1970, 
while the unit was conducting B-52 air strikes over Vietnam, 
Laos, and Cambodia, as part of "Operation Arc Light."  The 
veteran reported flying on three of these missions.  The 
veteran also reported hearing stories from the air crews 
about the killing and devastation from the air raids and 
being overcome with guilt.

Amongst the private medical records received was a December 
1992 psychological evaluation of the veteran performed by 
S. Dreyer. Ph.D., who noted that neuropsychological test 
results of the veteran were essentially negative.  It was 
also noted that the MMPI-2 manifested some evidence of acute 
and chronic maladjustment and it was possible that he 
suffered from an obsessive compulsive disorder.  It was 
suggested that a schizophrenic disorder be ruled out.

A VA Mental Health Clinic record from April 1993 indicated 
the veteran sought treatment reporting being easily 
distracted, falling asleep anywhere, with episodes of 
amnesia.  His reported stressor was identified as being put 
under more pressure at work that resulted in him being fired.  
The diagnostic impression was rule out dissociative disorder, 
rule out PTSD, rule out bipolar disorder, and a personality 
disorder, not otherwise specified.  That assessment was 
continued in May 1993.

A June 1993 private psychological evaluation of the veteran 
performed by D. Swick, Ph.D., noted that the veteran was a 
dependent insecure personality, highly imaginative and 
inclined to interject fantasy elements into his perception of 
reality.  The Axis I diagnostic impression was that of 
bipolar affective disorder and rule out PTSD; and on Axis II, 
a dependent personality disorder.

In June 1993, the veteran underwent a general VA examination 
and gave a history of PTSD and depression.  He also underwent 
a VA examination for PTSD.  At that time, the veteran 
reported a history of being a crew chief on B-52s but 
provided no further information.  He reported having no idea 
how long he was in Southeast Asia.  It was reported that the 
veteran presented a very confusing pattern of symptoms and 
was unable to generate a specific history of his problems.  
The Axis I diagnosis was that of dissociative disorder, not 
otherwise specified, and psychotic disorder, not otherwise 
specified.  The Axis II diagnosis was deferred although 
antisocial traits were noted.

A subsequent report from Dr. Swick, dated in August 1993, 
noted the veteran had been undergoing psychotherapy since 
June 1993 and had become increasingly distressed and angry.

In October 1993, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that in March 1970 he went with his unit to Kadena Air Force 
Base in Okinawa to participate in Project Arc Light, which 
involved the increased bombing of Vietnam.  The veteran 
reported his duties involved all aspects of servicing the B-
52 bombers.  He also reported being selected for missions 
when he would go on a C-130 cargo plane and pick up body 
bags.  (See Transcript, pp. 2-3).  The veteran also reported 
being nervous because of rioting by locals at the Air Force 
Base who were concerned about nerve gas being stored on the 
base.  (See Transcript, p. 4).  The veteran reported his duty 
was to load bombs on the B-52s.  He reported an incident when 
the bomber had bombs hung up in the bomb bay door that went 
rolling all over the runway when the aircraft returned.  The 
veteran stated he also lived through a typhoon on Okinawa.  
He reported that when he got back to the states, the guilt 
was just too much and he couldn't handle working on the 
planes anymore.  (See Transcript, pp. 4-5).  The veteran was 
asked by the hearing officer if anything happened on the 
three missions that he claimed that he flew, and the veteran 
replied that they had just gone and dropped the bombs, turned 
around and come back.  The veteran stated that there was no 
contact with the enemy and no damage to the planes.  The 
veteran indicated that the rest of the time he was just 
servicing the aircraft on the ground.  (See Transcript, 
p. 9).  The veteran also testified that most of his current 
problems seemed to have started while he was watching CNN all 
the time during Desert Storm.  (See Transcript, p. 6).  The 
veteran was asked by the hearing officer if he was having 
problems immediately after his service, and he replied that 
he had not.  He indicated that he had been a police officer, 
a local political representative, and had performed other 
jobs excellently without problem and it was not until 1991 
that memories of his service came back to him and he began 
having problems.  (See Transcript, pp. 14-15).  A complete 
transcript of the testimony is of record.

Subsequently received was a report of VA hospitalization 
dated in June 1993 that made an assessment of rule out 
dissociative disorder and rule out PTSD.  It was noted that 
the veteran had given a history of servicing B-52s on an 
aircraft carrier off the coast of Vietnam, which the examiner 
noted was impossible as B-52s are too large for aircraft 
carriers.  The examiner also noted that many other aspects of 
the veteran's self-reporting were questionable and the role 
of compensation seeking could not be determined, but could 
not be ruled out.

Also subsequently received, in November 1993, was a private 
medical record from the Thomas Memorial Hospital, indicating 
hospitalization of the veteran from November 1992 to December 
1992.  It was noted that the veteran was admitted reporting a 
history of extreme stressors over the last 6-8 months mostly 
at his job, including having been accused of embezzling 
money, with resulting loss of employment and legal problems.  
There were reported periods of amnesia and of depression 
prior to admission.  The diagnosis was that of depressive 
disorder, not otherwise specified, and dissociative disorder, 
not otherwise specified.  The veteran also underwent a 
psychiatric evaluation during his hospitalization, during 
which he gave a history of job stress and marital stress, but 
also gave a history of being a B-52 crew chief involved in 
the bombing of Cambodia.  The veteran reported having been 
discharged from service due to an immature personality, and 
although he described some symptoms of depression during his 
college years, he indicated that he had not ever had any 
formal psychiatric treatment prior to this admission.  There 
was a significant medical history of a prior head injury many 
years earlier from an auto accident.  He was also reported to 
display narcissistic personality traits.  The impression was 
that of a depressive disorder, not otherwise specified, rule 
out fugue state, rule out dissociative phenomenon, rule out 
seizure disorder or other organic condition, and a possible 
personality disorder with narcissistic traits.

Received in March 1994 were private medical records from the 
Charleston Area Medical Center, indicating that the veteran 
had been admitted in November 1992, complaining of problems 
with home, work, and people.  He also reported flashbacks of 
Vietnam.  He reported that things had been out of control for 
the last four or five months, starting when he had gone out 
and his wife accused him of being unfaithful.  It was noted 
that the veteran's brother was interviewed and reported the 
veteran had never actually been in Vietnam and therefore 
would have no source for his reported flashbacks of Vietnam, 
and that the veteran also had a long history of financial 
problems including a bankruptcy.  The veteran's brother 
descried him as a manipulative liar.  On interview, the 
veteran was described as very evasive on questioning.  The 
assessment was that of a personality disorder, not otherwise 
specified, and a depressive disorder, not otherwise 
specified.

Received in June 1996 was a copy of a determination from the 
Social Security Administration finding that the veteran was 
disabled beginning in November 1992, as a result of severe 
impairments including PTSD, a bipolar affective disorder, and 
a personality disorder.  Attached to this determination was a 
psychiatric evaluation of the veteran, dated in February 1994 
and performed by L. Kelly, M.D., for the Social Security 
Administration.  This report indicated that the veteran gave 
a history of doing quite well until 1992 when Desert Storm 
brought back to him memories of past combat experiences.  He 
reported flashbacks of Vietnam experiences, startle response, 
and nightmares.  The veteran gave a history of being 
stationed in Vietnam where he performed maintenance of B-52s, 
as well as bagging of bodies, and some brief actual combat.  
The pertinent diagnostic impressions were of possible bipolar 
disorder, not otherwise specified, currently depressed, PTSD 
symptomatology occurring many years following war experience, 
and mixed personality disorder traits, rule out a full 
disorder.

In July 1996, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before the 
undersigned Traveling Member of the Board.  The veteran 
testified that he experienced several stressful incidents 
while stationed at Kadena Air Force Base in 1970.  The 
veteran reported that locals protested the presence of nerve 
gas on the Air Force Base and as a result they bombed a 
couple of aircraft and there was small arms fire on the 
flight line.  The veteran also reported being very upset 
hearing the pilots and flight crews come back from bombing 
missions and describing the destruction from bombing 
villages.  The veteran reported that he broke his hand from 
striking things because he was so upset about this. The 
veteran also reported that on two occasions he volunteered to 
leave Kadena and go to Phu Chau in Vietnam aboard a C-130 to 
pick up metal containers and body bags.  He stated he did not 
see the contents but knew they were bodes.  (See Transcript, 
pp. 5-7).  The veteran stated that watching the events of 
Desert Storm on television triggered his memories of 
transporting the body bags and brought out the PTSD symptoms.  
(See Transcript, p. 8).  The veteran was asked if he was 
issued a weapon during "Operation Arc Light" and he replied 
that he was not, but he claimed his weapon was the B-52.  The 
veteran also reported that many times, bombers returned from 
missions with hung bombs that would get slung everywhere when 
they returned.  The veteran also reported being near Molotov 
cocktails that were thrown during local riots that resulted 
in the destruction of a plane.  He also reported hearing 
small arms fire.  (See Transcript, pp. 10-11).  The veteran 
was asked what specific event or events he felt was the cause 
of his PTSD and he replied that he did not think he could 
pinpoint one instance.  He stated he thought it was just the 
total experience of being in Southeast Asia.  (See 
Transcript, p. 21).  A complete transcript of the testimony 
is of record.

Following the Board's December 1996 remand, the RO attempted 
to verify the veteran's reported stressors by sending a 
request for information to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army & 
Joint Services Environmental Support Group (ESG).  Their 
reply, received in March 1998 , supplied the historical 
abstracts for the 99th Bombardment Wing, the higher 
headquarters of the 99th Combat Support Group.  Review of 
these records indicated that the unit was participating in 
Operation Arc Light, which involved the use of B-52s and K-
135 refueling aircraft in order to conduct bombardment of 
enemy forces in Vietnam.  The history further indicated the 
unit conducted bomb runs and refueling missions.  However, 
the unit history was negative for any indication of local 
riots at Kadena Air Force Base, resulting in the destruction 
of any planes from Molotov Cocktails or any other weapons, or 
resulting in any small arms fire on the base during any riot.  
The unit history was also negative for any history of a 
typhoon having caused any operational damage during the 
veteran's service.  The unit history was likewise, negative 
for any indication of missions involving C-130s picking up 
body bags in Vietnam, and was also negative for any history 
of bombers landing with hung up bombs being scattered on 
runways upon landing.

Received in May 1998 was a vocational rehabilitation 
assessment of the veteran which noted a history of PTSD and 
an anti-social disorder, but reported no additional medical 
evidence.

Received in August 1998 were additional private medical 
records from the Charleston Area Medical Center which 
indicated the veteran had been admitted in January 1996 for 
treatment related to a motor vehicle accident.  These records 
were negative for any treatment pertinent to the veteran's 
claims.

The veteran also submitted letters, one of which was received 
in May 1998 and the other in August 1998, which essentially 
repeated his previously offered testimony regarding his 
reported stressors.  However, it was noted in the May 1998 
statement, that the veteran reported having broken his hand 
during assaults by native people during riots at the base, 
and he also reported having lived through a typhoon on 
Okinawa.

Received into record in November 1998 were AF Form 909s 
(Airman Performance Reports), which discussed the veteran's 
job responsibilities and his performance evaluations.  Each 
evaluation notes that the veteran's duty was as a B-52 
recovery team member and he was responsible to the recovery 
team chief.

II.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD, or in the 
alternative, for an acquired psychiatric disorder other than 
PTSD.  It is argued that the veteran flew in B-52 bomber 
missions over Vietnam, that he picked up body bags in Vietnam 
and loaded them onto a C-130 cargo plane, that he witnessed 
riots at Kadena Air Force Base in Okinawa that resulted in 
the destruction of government planes and in the exchange of 
small arms fire, that he lived through a typhoon on Okinawa, 
and that his overall stress from servicing the B-52s being 
used to bomb Vietnam, while he was stationed at Kadena Air 
Force Base in Okinawa, were all sufficient stressors to cause 
his currently claimed PTSD.  The veteran contends that he 
suppressed all his memories of Vietnam until the Desert Storm 
conflict, when his current medical problems began.  In the 
alternative, it is argued that the veteran's diagnosis in 
service of an immature personality was an inaccurate 
diagnosis, that actually reflected the development of an 
acquired psychiatric disorder other than PTSD, while in 
service, and can be linked to his currently diagnosed 
acquired psychiatric disorders.

1.  PTSD

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In this regard, the Board notes that in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Applying these standards to the current claim seeking service 
connection, the Board notes that the veteran has contended 
that he was exposed to multiple stressor incidents during his 
service.  Solely for the purpose of determining the well-
groundedness of his claim, these contentions will be deemed 
credible.  See King, Supra.  Furthermore there has been 
medical evidence of a diagnosis of PTSD, attributed to 
alleged stressor incidents, as evidenced by the Social 
Security Administration psychiatric evaluation of the veteran 
performed by Dr. Kelly in February 1994.  Accordingly, the 
Board finds that the appellant's claim is plausible, as there 
is evidence of a stressor incident or incidents in service 
(the veteran's contentions and testimony), evidence of a 
current disability (Dr. Kelly's evaluation), and also 
seemingly competent evidence that the current disability is a 
"residual" of the stressor experienced in service (Dr. 
Kelly's evaluation).  See Caluza, supra.

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, the Board notes that the medical 
record has been fully developed to the extent possible.  All 
medical treatment records identified by the veteran have been 
obtained to the extent possible.  Likewise, the Board is also 
satisfied that the record is fully developed as to whether 
the veteran's claimed inservice stressors are corroborated by 
credible evidence.  In this regard, the Board notes that the 
veteran has indicated he has provided as much detailed 
information as possible regarding his claimed stressors and 
verification of the claimed stressors has been attempted 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  The Board notes that this case has 
already been remanded previously for further development and 
the Board finds that there is nothing further to be gained by 
again remanding the case.  Any further remand would also only 
result in an unwarranted delay to the veteran's claim.  
Therefore, the Board concludes there is no further assistance 
to the veteran required to comply with the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  
38 C.F.R. § 3.304(f).  If the claimed in-service stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded a 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Id.

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor. Dizolgio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") cited the three elements 
required by § 3.304(f) to warrant a grant of service 
connection for PTSD: (1) a current, clear medical diagnosis 
of PTSD, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen, at 138.  
The Court further held that, if the claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by "credible 
supporting evidence".  Id. at 142.  The Court also held that, 
in order to permit judicial review of a denial of service 
connection for PTSD by the Board, the Board must generally 
make specific findings of fact as to whether the veteran was 
engaged in combat with the enemy and, if so, whether the 
claimed stressors were related to such combat.  Id. at 145.

Regarding the veteran's claimed stressors, the Board notes 
that the veteran has claimed multiple stressors as the cause 
of his PTSD and the Board has carefully considered all the 
evidence of record in evaluating the credibility of these 
claimed stressors.  For example, in his October 1993 
testimony, the veteran claimed to have flown aboard three B-
52 missions over Vietnam, although even by his own testimony 
the flights were uneventful as they never came under enemy 
fire and simply flew their mission and flew back without 
incident.  The veteran also testified that he was in Vietnam 
as he claimed to have flown on at least two C-130 missions to 
Vietnam and loaded body bags onto the planes.  Furthermore, 
on some of his medical evaluations, the veteran gave a 
history of having actually participated in combat in Vietnam.  
The Board notes, however, that all service personnel records 
are entirely negative for any record of the veteran ever 
having been in Vietnam.  The veteran's sole military duty, as 
evidenced by his personnel records and performance 
evaluations, was as a recovery team member performing 
maintenance on B-52s.  There is no evidence that the veteran 
engaged in any combat while performing his duties.  
Accordingly, the Board finds that the veteran did not engage 
in combat and as his reported stressors are not combat 
related, his lay testimony, by itself, will not be sufficient 
to establish the alleged stressors, and the Board must 
determine whether service records or other independent 
credible evidence corroborates the alleged stressor.  See 
Dizolgio, supra.

Turning now to the evaluation of whether the veteran's 
stressors are corroborated, the Board notes that service 
personnel records do indicate that the veteran's unit, the 
99th Organizational Maintenance Squadron, was sent to Kadena 
Air Force Base in Okinawa on a TDY mission in 1970 to 
participate in "Operation Arc Light."  Furthermore, the 
veteran's DD Form 214 indicates four months of verified 
overseas service, and his service medical records indicate 
that he spent those four months at Kadena Air Force Base.  
Given the veteran's military occupational specialty as an 
aircraft mechanic and his assignment to the 99th 
Organizational Maintenance Squadron, combined with his 
evaluation reports showing his duty as a B-52 recovery team 
member, the Board finds that it is satisfactorily verified 
that the veteran performed maintenance on B-52 aircraft 
during his assignment at Kadena Air Force Base.  It is also 
satisfactorily verified, by the USASCRUR report, that 
B-52s from the 99th Bombardment Wing, the higher headquarters 
of the 99th Combat Support Group, which included the 
veteran's unit, the 99th Organizational Maintenance Squadron, 
performed bomber missions over the Republic of Vietnam during 
"Operation Arc Light."  At least to that extent, the 
veteran's contentions have been satisfactorily corroborated.

However, the Board notes that the veteran reported numerous 
other stressor events which have not been corroborated.  On 
many medical reports the veteran reported a history of having 
been a crew chief on a B-52.  This is clearly untrue as the 
veteran's rank in service was never higher than an Airman 
First Class (E-3) and as such it would have been impossible 
for him to be a crew chief.  Furthermore, his performance 
evaluations clearly indicated his only duty was as a member 
of a B-52 recovery team reporting to a crew chief, not as a 
crew chief.  The veteran has also claimed to have flown 
aboard three B-52 missions over Vietnam, and also claimed to 
have flown on at least two C-130 missions to Vietnam and 
loaded body bags onto the plane.  The Board notes that these 
claimed stressors, however, are contradicted by the 
evidentiary record which indicate that the veteran never was 
in the Republic of Vietnam.  The Board also notes that 
although the veteran did receive the Air Force Outstanding 
Unit Award with valor; and a Republic of Vietnam Gallantry 
Cross with Palm, these were unit awards given for the service 
of the veteran's unit in Vietnam.  These awards do not 
indicate that the veteran himself was ever actually in 
Vietnam.  Nor does the veteran's service personnel records or 
performance evaluation reports indicate he would have 
participated in any missions aboard either B-52 or C-130 
planes.  Furthermore, the March 1998 reply from USASCRUR was 
negative for any information of the veteran's unit having 
flown C-130 missions to pick up body bags in Vietnam.  The 
Board also notes that due to the injury to the veteran's 
hand, he was restricted to light duty for approximately half 
of his TDY stay in Okinawa, making his reported stressors 
even more unlikely.  Accordingly, the Board finds the 
veteran's claimed stressors of having been a B-52 crew chief, 
of having flown on B-52 missions over Vietnam, and of having 
gone to Vietnam to load body bags on C-130s, are all not 
verified.

The Board notes that the veteran has also reported other 
stressor incidents.  He claimed that he experienced a 
destructive typhoon while in Okinawa.  He also claimed to 
have witnessed riots on Okinawa against the Air Base, which 
resulted in the destruction of planes by Molotov Cocktails 
and in the exchange of small arms fire.  He also claimed to 
have been traumatized by bombers that returned with bombs 
hung up that were scattered on the runways when the bombers 
landed.  None of these claims is verified by the unit history 
provided by USASCRUR.  The records are negative for any 
incidents in which planes were damaged by typhoons, by riots, 
or incidents in which bombs were lost on runways.

The veteran has further reported that the fracture of his 
right hand corroborates his claimed stressors.  In this 
regard, it is noted that in July 1996, he testified that he 
broke his hand by striking things because he was so upset 
upon hearing about the bombing of villages.  However, in a 
May 1996 statement, he offered a different history, claiming 
that he broke his hand during assaults that took place during 
riots at the base.  Service medical records indicate an 
entirely different history, indicating that he fractured the 
third metacarpal joint on his right hand when he dropped a 
toolbox on it.  The Board finds this service medical record 
to be more reliable than the veteran's subsequent history as 
it was contemporaneous with the event, and the Board notes 
that it rebuts either version of the veteran's more recent 
history regarding the fracture.

Regarding the veteran's overall credibility, the Board does 
note that medical evidence indicates that the veteran was 
described by his own brother as a manipulative liar who had 
never been in Vietnam and had no basis for flashbacks.  
Furthermore, the veteran's private psychological evaluation, 
in June 1993, described him as highly imaginative and 
inclined to interject fantasy elements into his perception of 
reality.  Likewise, a VA hospitalization report from June 
1993 noted the veteran's self-reporting was questionable and 
the role of compensation seeking could not be determined but 
could not be ruled out.  These medical reports, when 
considered in conjunction with the many inconsistencies in 
the veteran's own reported history offered at different times 
certainly makes the veteran's credibility suspect.  As there 
is no independent corroboration of any of the veteran's 
claimed stressors, other than his having served as a B-52 
recovery team member performing maintenance on B-52s at 
Kadena Air Force Base, the Board finds the veteran's claimed 
stressors are not verified.  Furthermore, the single 
corroborated fact that the veteran performed maintenance on 
B-52 bombers does not serve to corroborate any of the 
veteran's other claimed stressor incidents.  The Board finds 
the veteran's other claimed stressors to be substantially 
incredible.

Turning now to an evaluation of the medical evidence, the 
Board has noted that the veteran was diagnosed with PTSD by 
Dr. Kelly who evaluated the veteran in February 1994 for the 
Social Security Administration.  As for this medical evidence 
of record indicating a diagnosis of PTSD, the Board has the 
duty to assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds, 
however, that this medical evidence favoring the veteran's 
claim was based predominantly on the history provided by the 
veteran, and that history has been found to be unreliable as 
discussed above.  In particular, Dr. Kelly's report was based 
on a history in which the veteran reported having been 
stationed in Vietnam where he performed maintenance on B-52s, 
and having actually been briefly engaged in combat in 
Vietnam, as well as having performed the bagging of bodies of 
deceased soldiers.  Such a history is not corroborated and is 
not considered credible by the Board.  Plainly stated, the 
Board finds the record indicates that the veteran was never 
in Vietnam, and therefore, the stressors reported to Dr. 
Kelly are uncorroborated.  When a medical opinion relies at 
least partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Likewise, medical statements which accept a 
veteran's reports as credible and relate his PTSD to claimed 
events experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).

The Board further notes that even if the veteran's claimed 
stressors had been satisfactorily corroborated, the 
overwhelming preponderance of the medical record, with the 
only exception being the reports from Dr. Kelly, have 
concluded that the veteran does not satisfy the diagnostic 
criteria for PTSD.  The remainder of the veteran's extensive 
medical record have shown a variety of diagnoses to include 
that of a depressive disorder and a bipolar disorder, as well 
as having consistently diagnosed a personality disorder, but 
have not made a diagnosis of PTSD other than to state that 
PTSD should be ruled out.

In conclusion, the Board finds that the veteran's claimed 
stressors are uncorroborated by the evidentiary record, with 
one exception which is that the veteran performed maintenance 
on B-52 bombers as a recovery team member stationed at Kadena 
Air Force Base in Okinawa.  Accordingly, the Board finds that 
the one diagnosis of PTSD of record was based upon the 
stressors described by the veteran which have been found to 
be uncorroborated and that there is no medical evidence of 
record of a diagnosis of PTSD which relied upon the veteran's 
claimed stressor of performing maintenance on B-52 bombers as 
a recovery team member stationed at Kadena Air Force Base in 
Okinawa.  Furthermore, the Board finds that the overwhelming 
preponderance of the medical record, as set out above, also 
weighs against a finding that the veteran has a clear 
diagnosis of PTSD.

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the 
evidence is not of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim.

2.  An Acquired Psychiatric Disorder, Other Than PTSD

Turning now to the veteran's other claim seeking service 
connection for an acquired psychiatric disorder, other than 
PTSD, as explained further hereinbelow, the Board finds that 
the veteran has not presented a well-grounded claim.

Having carefully considered all evidence of record, the Board 
initially notes that the veteran was diagnosed with a 
character disorder during his active military service, 
specifically an immature personality.  Furthermore, there is 
a significant body of post-service medical evidence 
indicating a continuation of the veteran's diagnosis of a 
personality disorder.  However, in this regard, the Board 
notes that a personality disorder is not a disability for 
which service connection may be granted for VA compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Winn v. Brown, 
8 Vet. App. 510, 516 (1996), aff'd, 110 F.3d 56 (Fed. Cir. 
1997) (specifically holding that "38 C.F.R. § 3.303(c), as 
it pertains to personality disorder, is a valid exercise of 
the authority granted to the Secretary of Veterans 
Affairs").  See also Beno v. Principi, 3 Vet. App. 439, 441 
(1992).

The Board has also considered that in addition to the 
provisions of 38 U.S.C.A. § 1110, and 38 C.F.R. § 3.303, 
explained hereinabove, that certain diseases, such as a 
psychosis, when manifest to a compensable degree within one 
year after the veteran's military service ended, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

In this regard, the Board notes that there are many post-
service medical records indicating that the veteran currently 
has a diagnosis of an acquired psychiatric disorder other 
than PTSD, and other than his personality disorder.  For 
example, the private June 1993 evaluation of the veteran by 
Dr. Swick diagnosed a bipolar affective disorder and rule out 
PTSD.  On VA examination in June 1993, the veteran was 
diagnosed with a dissociative disorder, not otherwise 
specified, and a psychotic disorder, not otherwise specified.  
Among the diagnosis made upon hospitalization at the 
Charleston Area Medical Center in November 1992, was that of 
a depressive disorder, not otherwise specified.

The Board notes, however, while the veteran is clearly 
currently diagnosed with a neuropsychiatric disorder, there 
is no medical evidence of a nexus between the current 
diagnosis and the veteran's service.  In this regard, the 
Board notes that service medical records specifically found 
that the veteran did not have any neuropsychiatric disorder.  
Furthermore, over 20 years elapsed between the veteran's end 
of service in 1971 and the first post-service records of 
medical treatment in 1992, and the veteran has provided no 
evidence of treatment during this significant intervening 
period.  In fact, the veteran has acknowledged in his own 
contentions and testimony that he functioned quite well 
following his military service until 1992, as he claimed he 
began experiencing psychiatric symptoms after watching Desert 
Storm on CNN.  Nor has the veteran presented any competent 
evidence of a neuropsychiatric disorder in service or within 
one year thereafter, which would be required for presumptive 
service connection for compensation purposes.

As for the contention of the veteran that any currently 
diagnosed neuropsychiatric disorder is due to his experiences 
in the service, there is simply no medical evidence to 
support such an argument.  In addition, while the veteran's 
representative has also asserted that there were changes in 
the veteran's performance during service to support the onset 
of his psychiatric disorder during service, the record 
contains no actual medical evidence relating the onset of an 
acquired psychiatric disorder to service.  The veteran's 
self-reported history and the assertions advanced by his 
representative are not competent medical evidence sufficient 
to make the claim well grounded.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Even accepting the veteran's recollection 
of traumatic experiences in service as true for purposes of 
determining the well-groundedness of his claim (See King, 
supra), there is still no competent medical evidence tending 
to demonstrate that any currently diagnosed acquired 
psychiatric disorder is possibly linked to service.

In summary, the Board has considered the contentions of the 
veteran and, inasmuch as he is offering his own medical 
opinion and diagnosis, notes that the record does not 
indicate that he has any professional medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As noted previously, the judicial precedent in Caluza 
requires, for a claim to be well grounded, competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
veteran has provided competent medical evidence that he is 
currently diagnosed with an acquired psychiatric disorder, to 
include that of a depressive disorder and a bipolar disorder, 
among others.  The veteran has also provided competent 
evidence in the form of his contentions that he believes he 
was traumatized by his service.  Nonetheless, there is no 
medical evidence that any of the veteran's currently 
diagnosed psychiatric disorders, other than PTSD, are 
etiologically related to his service.  As such evidence has 
not been presented here, the veteran has not submitted a 
well-grounded claim for service connection for compensation 
purposes.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The veteran has not informed VA of the existence of any 
available evidence that would render his claim well grounded.  
He has not contended that any further relevant records exist.  
The Board therefore finds that no further action is warranted 
relative to the development of the appellant's claim, based 
upon the information currently of record.  Hence, the Board 
concludes that there are no additional pertinent records of 
treatment which are not in the claims folder and would be 
available.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other 
than PTSD is denied, since a well-grounded claim has not been 
presented.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


